UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1997


WILLIAM A. TACCINO; MARLENE M. TACCINO,

                   Plaintiffs - Appellants,

             v.

LITTON LOAN SERVICING; DENISE BAILEY, Assistant Secretary,
Litton   Loan  for  Note  Holder   LaSalle   National   Bank
Association;  ALVIN   FRIEDMAN,   Atty/Trst;    KENNETH   J.
MACFAYDEN, Atty/Trst; LASALLE BANK NATIONAL ASSOCIATION;
LARRY D. RICHMAN; HOWARD N. BIERMAN; JACOB GEESING; CARRIE
M. WARD,

                   Defendants – Appellees,

             and

MICHAEL SCOTT COHEN; JAMES C. EBERLY, JR.,

                   Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cv-00348-WDQ)


Submitted:    March 30, 2009                   Decided:   April 16, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
William A. Taccino, Marlene M. Taccino, Appellants Pro Se.
Michael Thomas Cantrell, FRIEDMAN & MACFADYEN, PC, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            William A. Taccino and Marlene M. Taccino appeal the

district court’s order granting Defendants’ motion to dismiss

this civil action.         We have reviewed the record and find no

reversible error.     Accordingly, we affirm the district court’s

order.   Taccino v. Litton Loan Servicing, No. 1:08-cv-00348-WDQ

(D. Md. Aug. 12, 2008).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     3